DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 11 is confusing.  It is not clear whether applicant attempts to claim “an adjustable case dimension” or “the use of caster wheels of different sizes”.   As best as understood, claim 11 does not contain any positive limitation since “an adjustable case dimension” is not part of the caster 
In claim 13, line 1, “the stepped section” lacks antecedent basis.
In claim 14, line 1, “the recess” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wu ‘401 (US 8,967,401 B2).
Regarding claim 1, figure 7 of Wu shows a caster attachment comprising a body portion (92); the body portion having angled plate (921) attached to a bottom plate (920) wherein the attached angled plate and bottom plate are oriented to fit an outside corner of the case (900, fig. 6); a fastener receiving portion (threaded sleeve in the bottom plate 920) affixed  to the body portion; the body portion having a hole (screw hole in angled plate 921) for receiving a rivet; the fastener receiving portion having a threaded bore (the bore receiving the caster bolt), a fastener (the threaded bolt of the caster) being attached to the 
As to claim 3, the fastener receiving portion is integrally affixed to the body portion (fig. 7). 
As to claim 5, Wu shows a stepped section formed into the body portion (the stepped section between 921 and 920); the stepped section being engageable with a rib located on the case.
As to claim 8, the angled plate has an outer face (outer surface of plate 921); the outer face has a message display area (any area of the outer surface can be a message display area).
As to claim 10, the caster attachment being attached to the case provides an appearance of the case being more durable relative to cases without the caster attachment (the appearance is a matter of personal opinion).  Claim 10 does not contain any structural limitation.
As to claim 11, the adjustable case dimension and the use of caster wheels of different sizes are not given patentable weight since both the adjustable case dimension and the use of caster wheels of different sizes are not part of the claimed apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Little ‘578 (4,187,578) in view of Wu ‘401.
As to claim 1, Little discloses the invention as claimed, including a body portion (10); the body portion having angled plate (20, 22) attached to a bottom plate (18) wherein the attached angled plate and bottom plate are oriented to fit an outside corner of the case (a furniture such as a cabinet); a fastener receiving portion (14) affixed  to the body portion; the body portion having a hole (18b, 22b) for receiving a rivet; the fastener receiving portion (14) having a bore (fig. 1), a fastener (16) being attached to the wheel (12); and the fastener being attachable and detachable to the bore.  Little does not show the bore of the fastener receiving portion being threaded to engage the fastener.  Instead, Little uses a dimple (24) to frictionally  engage with the fastener (16).  Wu teaches a caster attachment where the fastener receiving portion includes a threaded bore 
As to claim 2, Little does not specify the length of the bore.  However, it would have been an obvious matter of design choice to form the threaded bore with a length of at least .75 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
As to claim 3, the fastener receiving portion (14) of Little is integrally affixed to the body portion (fig. 1).
As to claim 4, the axis of the threaded bore (vertical axis of 14) of Little is perpendicular to the plane of the bottom plate (18).
As to claims 5 and 13, Little does not show the body portion being formed into a stepped section or into a stepped section with a setoff of at least .09 inches to engage a rib of the case.  Instead, Little forms angled sections (18a, 20a) to fit the case.  It would have been an obvious matter of design choice to make the In re Dailey et al., 149 USPQ 47.
As to claim 8, the angled plate of Little has an outer face (outer surface of plates 20, 22); the outer face has a message display area (any area of the outer surface can be a message display area).
As to claim 9, Little does not specify the material forming the body portion and the fastener receiving portion.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the body portion and the fastener receiving portion with A380 Aluminum alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As to claim 10, the caster attachment being attached to the case provides an appearance of the case being more durable relative to cases without the caster attachment (the appearance is a matter of personal opinion).  Claim 10 does not contain any structural limitation.

As to claim 12, Little does not specify the thickness of the angled plate and the bottom plate.  However, it would have been an obvious matter of design choice to form the angled plate and the bottom plate with a thickness of at least .13 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Little ‘578 and Wu ‘401 as applied to claims 1-5 and 8-13 above, and further in view of Rekuc ‘817 (5,426,817).
As to claims 6-7, the Little-Wu combination discussed in the rejection of paragraph 7 does not show a recess surrounding one end of the hole (fastener holes 18b, 22b of Little ‘578).  Rekuc shows a caster attachment (10) having recess surrounding one end of the hole (i.e., countersunk holes 23, figs 1-2) for accommodating a screw (col. 3, lines 54-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
As to claim 14,  the recess (i.e., the countersunk hole) discussed above does not show the specific dimensions.   However, it would have been an obvious matter of design choice to make the countersunk with a depth of at least .0625 inches and a width of at least .4375 inches and the hole with a width of at least .2031 inches, depending upon the size of the fastener, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 Claim 15 is a combination claim including all limitations of claims 1-9 and 12-14. The combination of Little and Wu stated in paragraph 7 meets the limitations stated in claim 15 corresponding to claims 1-5, 8-9 and 12-13.  For rejection of other limitations stated in claim 15 corresponding to claims 6, 7 and 14, see rejection of claims 6, 7 and 14 above in view of Rekuc ‘817.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
2,478,563 (Book) shows a caster attachment mounted to a corner of a case, using rivets.
2,738,539 (Schultz Jr.) shows a caster bracket having an angled bracket and a socket portion for receiving a stem of a caster wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
February 26, 2022